     Case 3:15-cr-00019-TKW-EMT Document 212 Filed 12/02/20 Page 1 of 1




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                           Case Nos.: 3:15cr19-TKW-EMT
                                                        3:18cv1108-TKW-EMT
EDDIE CASANOVA
__________________________________/

                                    ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 191). Defendant was granted multiple extensions of time

(and nearly 120 days) to file objections, see Docs. 200, 205, but none were filed.

Having reviewed the Report and Recommendation and the case file, I agree with the

disposition recommended by the magistrate judge. Accordingly, it is

      ORDERED that:

      1.     The Report and Recommendation is adopted and incorporated by

reference in this Order.

      2.     Defendant’s Motion to Vacate, Set Aside, or Correct Sentence (Doc.

174) is DENIED.

      3.     A certificate of appealability is DENIED.

      DONE AND ORDERED this 2nd day of December, 2020.

                                T. Kent Wetherell, II
                               T. KENT WETHERELL, II
                               UNITED STATES DISTRICT JUDGE
